Title: To James Madison from William DuBourg, 15 December 1809
From: DuBourg, William
To: Madison, James


Sir,
St: Mary’s Coll. of Baltre. Decr. 15th. 1809.
Master Todd having communicated to me Mrs. Madison’s request that He should visit her at christmas, I have anticipated by a few days that period, in order to give him sufficient time to enjoy himself in his family and be returned for the 27th., the day appointed for our Commencement.
Had my health permitted, I would gladly have accompanied him to pay in person to Yr. Exc. the tribute of my respect & my hearty congratulations for his promotion to the first Magistracy, and at the same time to make interest in favor of a beloved brother Major Peter F. DuBourg of Orleans, for the office of Collector of that Port, become vacant by the fraudulous elopement of the late holder of that appointment. But being confined to my room, I must forego this double pleasure and depend on the zeal of my young friend to advocate the cause of my Brother, whose titles to preferment I will only take the liberty of subjoining for your Exc’y’s consideration.
Major P. F. DuBourg, a native of St. Domingo, has been a citizen of the U. S. ever Since 1797. He has been in the military Service from the time of the cession, and the Select corps under his command, in the expedition against Burr has rendered to government signal services, to which General Wilkinson will bear ample testimony. During four years, after the taking of possession by the U. S. of the Louisiana Territory, He was the only person, who from his Knowledge of the Localities could make the entries of Vessels. By his disinterested exertions, he Saved an immense trouble to the Custom house officers, and without any prospect of remuneration he devoted a valuable part of his time to assist the first Collector Mr. Trist & his unfortunate survivor & Brother in Law. Universally beloved by all parties, He has had the peculiar good fortune of fixing the attention and deserving the approbation & friendship of the Governor and other chiefs, as his friend Mr. Poydras, the representative in Congress of Orleans Territory, will cheerfully certify; and if his petition appears unsupported by the names of the principal officers of the territorial Government, it is not because he doubted obtaining their countenance, but because his natural reserve made him shrink from the part of solicitor in his own cause. To his habits of industry, to his unremitting perseverance, to his experimental Knowledge in business and to the unblemished fairness of his character, by which (much more than by his attractive and conciliating disposition) he has Secured his claims to general confidence, He owes the happiness of having in some measure repaired the wrongs of adverse fortune and of being the support of a numerous train of children and distressed friends, who will share in his gratitude to Yr. Excy. for an appointment which would insure to them all a continuation and extension of blessings. In fine He offers to Government a security of $50,000, or of any greater amount, on the wealthiest Land-holders of the Territory.
It is not without some apprehension of incurring the note of ambitious importunity, I presume, Sir, to repeat my solicitations to yr. Excy. in favor of that worthy Brother. But with a Man endowed with such a share of sensibility & domestic feelings, Brotherly affection cannot but plead my justification. Whatever be the issue of my request, which I am sensible how many preponderating motives can frustrate of its effect, I will at least feel the consciousness of having discharged a sacred duty.
With the most profound respect & gratitude for past favors, I remain, Sir, Yr. Excellency’s most humble Servant
Wm. DuBourg
